DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a metric calculation circuitry to calculate, using location information of a plurality of nodes constituting a network, metrics for respective combinations of the nodes; 
a false detection determination circuitry to determine, using the metrics and using link estimation information being information indicating a combination of the nodes presumed that has a link therebetween, a falsely detected link corresponding to a combination of the nodes indicated as having a link therebetween in the link estimation information, but presumed that has no link therebetween in reality; and 
a non-detection determination circuitry to determine, using the metrics and the link estimation information, an undetected link corresponding to a combination of the nodes indicated as having no link therebetween in the link estimation information, but presumed that has a link therebetween in reality.”
Duke et al. (US 2009/0185508 A1) teaches present communications systems and in particular to a method and apparatus for managing communications between data processing systems. Still more particularly, the present disclosure relates to a 
The Examiner agrees that the Duke references in regards to amended Claim 1 does not teach or suggest link estimation information indicating a combination of nodes presumed with a link therebetween, therefore the 35 U.S.C. 102 Rejection is hereby withdrawn. 
Independent Claim(s) 11 & 12, similar to Independent Claim 1, the 35 USC 102 Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 2-10 depends on the Independent Claim 1 therefore the 35 U.S.C. 102/103 Rejection is withdrawn for the same reasoning as mentioned above. Moreover, the cited references INDUKURI, in combination or separately does not cure the deficiencies of Duke. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1)  metric calculation 2) location information 3) nodes 4) false detection 5) links 6) a combination of nodes 7) link estimation information 8) non-detection 9) non-detected links. 
In addition, as evidenced by the prosecution history (see at least 12/29/2021 Applicant Arguments, 10/04/2021 Non-Final Rejection) the Applicant’s Arguments 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-12 is/are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LOGOTHETIS et al. 					(US 2015/0304130 A1)
The present invention relates to a system and method for determining modulation control information and a reference signal design to be used by a transmitter node when generating a transmit signal to transmit from a transmitter of the transmitter node over a channel of a wireless link to a recipient node.
Fujimoto et al. 						(US 2010/0023554 A1) 
The present invention generally relates to an apparatus that updates map data having a link and defined in series for representation of a road.
Saleh et al. 							(US 2005/0047327 A1) 
This invention relates to the field of information networks, and more particularly relates to a protocol for configuring routes over a network.
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.